Citation Nr: 1043551	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-24 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for priapism, including as 
secondary to prescribed medication for his service-connected 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  The Veteran's priapism is aggravated by the prescribed 
medication used to treat the Veteran's service-connected 
dysthymic disorder.  


CONCLUSION OF LAW

The Veteran's priapism is secondary to his service-connected 
dysthymic disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assit
II.  Decision  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2010).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2010).  The amendment sets 
forth language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Veteran explained in his October 2006 application for 
compensation benefits that his priapism is related to his 
service-connected dysthymic disorder.  He explained that he was 
prescribed Trazadone for his service-connected dysthymic 
disorder, which caused a continuing erection.  The veteran 
asserts that his current priapism is due to the prescribed 
medication for his service-connected dysthymic disorder.

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: a 
current disability, a service-connected disability, and a medical 
nexus.  See 38 C.F.R. § 3.310(a) (2010).  

In this case, the veteran has been diagnosed with priapism as 
noted in an October 2006 VA outpatient treatment note as well the 
January 2007 VA examination report.  In addition, service 
connection is currently in effect for dysthymic disorder.  
Therefore, the first two elements are accordingly satisfied.  The 
question for the Board is whether the priapism is due to the 
Veteran's service-connected dysthymic disorder.  

In this case, service treatment records are absent for any 
complaints or treatment related to the Veteran's priapism.  In 
October 2006, the Veteran visited his local VA outpatient 
treatment facility with complaints of a twenty-eight hour 
erection, along with pain in his penis area after rubbing the 
dorsal aspect of his penis raw on his jeans.  Physical 
examination of the Veteran revealed an erect penis priapism with 
normal appearance of the skin except for mild superifical 
abrasions noted on the dorsal shafte and mild balanitis.  He was 
diagnosed with pripism, penile abrasions with balanitisan, and 
referred to the emergency department for further anaylsis of his 
unresolved spontaneous erection.  According to the follow-up 
emergency department follow-up note, it was noted that the 
Veteran had begun taking Trazodone for his service-connected 
psychiatric disability.  After physical examination of the 
Veteran, the VA physician was diagnosed with low-flow priapism 
after taking Trazadone.  It was recommended that he stop 
Trazodone and to discuss with mental health professionals on 
other options for his psychiatric treatment.  

In January 2007, the Veteran was afforded a VA examination for 
his priapism.  The Veteran informed the VA examiner that he was 
prescribed Trazodone approximately four or five months before 
being treated for the disorder at his local VA outpatient 
treatment facility in October 2006.  He was treated at the VA 
emergency room and received an injection to reduce the erection.  
After physical examination of the Veteran, the VA examiner 
diagnosed the Veteran with priapism and neurosis.  He opined that 
the Veteran's "priapism [is] secondary to Trazodone. . . ."  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's priapism is related to his 
service-connected dysthymic disorder.  The January 2007 VA 
medical opinion indicates that his priapism is aggravated by the 
medication used to treat his service-connected dysthymic 
disorder.  Given the facts of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds that 
the appeal is allowed.  


ORDER

Entitlement to service connection for priapism, including as 
secondary to prescribed medication for his service-connected 
dysthymic disorder, is granted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


